Order affirmed, with $10 costs and disbursements. All concur, except Vaughan and Kimball, JJ., who dissent and vote for reversal and granting of the motion upon the ground that the spoken words complained of are not slanderous per se in the absence of an allegation of special damage. Even in a libel action this court has held not to be libelous words which plaintiff claimed to have charged him with a crime. (Siemiankowski v. Pankiewiez, 277 App. Div. 830.) (Appeal from an order denying defendant’s motion to dismiss plaintiff’s complaint in an action for damages for an alleged slander.) Present — MeCurn, P. J., Vaughan, Kimball, Piper and Wheeler, JJ. [See 283 App. Div. 848.]